SOUTHWEST BANCORP, INC. AND AFFILIATES
AMENDED AND RESTATED SEVERANCE COMPENSATION PLAN

The Stillwater National Bank and Trust Company Severance Compensation Plan
originally was made and entered into by Stillwater National Bank and Trust
Company, for the benefit of certain officers, key management and highly
compensated employees effective June 24, 1993, and was amended and restated
effective July 24, 1997 and August 26, 2004. It is hereby further amended and
restated as of January 1, 2008. The purpose of the Plan as amended and restated
is to protect and retain certain officers, key management and highly compensated
employees of Southwest Bancorp, Inc. (“Southwest”) and its affiliates in the
event of a Change in Control and to reward those employees for loyal service to
Southwest by providing for severance compensation to them upon their termination
of employment after a Change in Control as provided herein.

ARTICLE I
DEFINITIONS

The terms defined in this Article shall have the meanings given below:



  1.1   Affiliate means any corporation, partnership, business trust, or other
business entity of which Southwest has or acquires direct or indirect voting
power over 50 percent or more of the outstanding common shares or equivalent
voting interests, and shall include, without limitation, SNB-Stillwater and
SNB-Wichita.

1.2 Annual Earnings means one-year’s Earnings at the higher of the rate in
effect;

(a) upon the Change in Control; or

(b) immediately prior to the Participant’s Qualified Termination of Service.

1.3 Board means:



  (a)   the Board of Directors of Southwest; and



  (b)   the Board of Directors of the Southwest Company that employs, or intends
to employ, the Participant at the date the Participant is selected for
participation in the Plan, unless that Southwest Company does not execute the
Plan.



  1.4   Change in Control means:



  (a)   the date any entity or person, including a group as defined in Section
l3(d)(iii) of the Securities Exchange Act of 1934 shall become the beneficial
owner of, or shall have obtained voting control over, 50 percent or more of the
outstanding common shares of either Southwest or SNB-Stillwater;



  (b)   the date the shareholders of either Southwest or SNB-Stillwater approve
a definitive agreement (i) to merge or consolidate either Southwest or
SNB-Stillwater with or into another corporation in which either Southwest or
SNB-Stillwater, respectively, is not the continuing or surviving corporation or
pursuant to which any common shares of either Southwest or SNB-Stillwater would
be converted into cash, securities, or other property of another, other than a
merger of either Southwest or SNB-Stillwater in which holders of common shares
immediately prior to the merger have the same proportionate interest of common
stock of the surviving corporation immediately after the merger as immediately
before, or (ii) to sell or otherwise dispose of substantially all of the assets
of either Southwest or SNB-Stillwater; or



  (c)   the date there shall have been change in a majority of the Board of
either Southwest or SNB-Stillwater within a 12 month period unless the
nomination of each new director was approved by the vote of two-thirds (2/3) of
directors then still in office who were in office at the beginning of the 12
month period.

The Committee shall determine whether a Change in Control has occurred. The
Committee’s decision is discretionary and shall be conclusive and binding.

1.5 Code means the Internal Revenue Code of 1986, as amended.



  1.6   Committee means the Compensation Committee of the Southwest Board. Any
function exercisable by such Committee may also be exercised by the Board.



  1.7   Earnings means only the annual rate of salary (base cash compensation)
payable to the Participant by Southwest and any Affiliates of the Bank, and
shall not include overtime, bonus, commissions, or any non-cash amounts
(including amounts attributable to stock options). Earnings shall not be reduced
by amounts excluded from gross income under Sections 125, 402(a)(8) or 402(h) or
limited as provided under Section 401(a)(17) of the Internal Revenue Code of
1986, as amended (“Code”).



  1.8   Effective Date means January 1, 2008 with respect to this amendment and
restatement.



  1.9   Good Reason shall mean a reason for the Participant’s voluntary
termination of employment within one of the following categories, provided that
termination occurs within two years of the initial existence of the reason for
termination:



  (a)   a material reduction in Participant’s Earnings in effect immediately
prior to a Change in Control or as increased thereafter;



  (b)   the assignment of Participant without Participant’s consent to (i) a
location outside of the metropolitan statistical area (“MSA”) in which such
Participant was assigned at the date of the Change in Control, or (ii) if
Participant was not assigned in an MSA at such date, a location more than 75
miles from the location to which Participant was assigned at the date of the
Change in Control;



  (c)   a material reduction in the authority or responsibility that Participant
had immediately prior to the Change in Control;



  (d)   a material reduction in the authority or responsibility that the person
or group to whom the Executive is required to report had immediately prior to
the Change in Control;



  (e)   a material reduction in the level of incentive compensation or benefits
of a Participant from those in effect immediately prior to a Change in Control
except such reductions as are applicable to all employees or key executives
generally and which do not have a disproportionate effect on Participant; or



  (f)   a material breach under a binding employment agreement with the
Executive in effect immediately prior to a Change in Control.

Termination due to the conditions in clauses (a)-(f) shall not constitute
Termination for Good Reason unless the Executive provides notice to the employer
within 90 days of the initial existence of the condition described in clauses
(a)-(f) and allows at least 30 days for the condition to be corrected.

This definition shall be construed and applied in a manner that is consistent
with Treas. Reg. § 1.409A-1(n)(2).



  1.10   Participant means an employee of a Southwest Company selected for
participation in the Plan by the Board or Committee.



  1.11   Plan means this Amended and Restated Severance Compensation Plan and
amendments hereto.



  1.12   Principal Employer means the Southwest Company that provided the
majority of earnings to a Participant during the twelve months prior to a
Qualifying Termination of Service, Termination for Cause, or request for
arbitration, as the case may be, and any successor thereto that is a Southwest
Company.

1.13 Qualifying Termination of Service means either:



  (a)   a Participant’s involuntary termination of employment with the Bank and
its subsidiaries or their successors; or



  (b)   a Participant’s voluntary termination of employment with the Bank and
its subsidiaries for Good Reason,

in either case within two (2) years following a Change in Control. Qualifying
Termination of Service does not include any change in the Participant’s
employment status due to disability or death or a Termination for Cause.



  1.14   SNB-Stillwater means Stillwater National Bank and Trust Company and any
successor corporation.

     
1.15
  SNB-Wichita means SNB Bank of Wichita and any successor corporation.
1.16
  Southwest means Southwest Bancorp, Inc., and any successor corporation.
1.17
  Southwest Company means Southwest Bancorp, Inc. or any of its Affiliates.



  1.18   Specified Employee shall mean those employees designated by the
Committee annually as of December 31 as a Specified Employee. The Committee
shall designate as Specified Employees participants in The Stillwater National
Bank and Trust Company Employees Profit Sharing Plan who are designated as key
employees under section 416 of the Code as of that December 31, plus any other
employees not participating in the Profit Sharing Plan who would be designated
as key employees were they participants in the Profit Sharing Plan. Any
individual so designated who is still employed as of the following April 1 shall
become a Specified Employee from April 1 through the next March 31. If a
corporate transaction occurs, the Committee has authority to determine
alternative methods for designating Specified Employees and satisfying the
six-month delay rule, to the extent permitted by Treas. Reg. § 1.409A-1(i).



  1.19   Termination for Cause means a Participant’s termination of employment
with any Southwest Company because of:



  (a)   the continued failure by the Participant to devote reasonable time and
effort to the performance of Participant’s duties (other than a failure
resulting from the Participant’s incapacity due to physical or mental illness)
after written demand for improved performance has been delivered to the employee
by the Participant’s Principal Employer which specifically identifies:



  (i)   how the Participant has not devoted reasonable time and effort to the
performance of Participant’s duties; or



  (ii)   the willful engaging by Participant in misconduct that is materially
injurious to any Southwest Company, monetarily or otherwise; or



  (iii)   the Participant’s ineligibility for coverage under a banker’s blanket
bond policy maintained on or on behalf of any Southwest Company that is a
depository institution.

Unless such acts caused the Participant to be ineligible for coverage under a
banker’s blanket bond policy, a Termination for Cause shall not include a
termination attributable to: (i) bad judgment or negligence on the part of the
Participant other than habitual negligence; or (ii) an act or omission believed
by the Participant in good faith to have been in or not opposed to the best
interests of the Southwest Companies and reasonably believed by the Participant
to be lawful; or (iii) the good faith conduct of a Participant in connection
with a Change in Control (including Participant’s opposition to or support of
the Change in Control).

ARTICLE II
BENEFITS



  2.1   Designation of Participants. The Participants shall be those employees
of Southwest or its Affiliates listed on Exhibit A and others designated by the
Board or the Committee from time to time as Participants in the Plan.



  2.2   Severance Compensation.



  (a)   Upon the Qualifying Termination of Service of any Participant, the
terminated Participant shall be entitled to severance compensation equal to the
percentage of the Participant’s Annual Earnings designated on Exhibit A or by
the Board or the Committee at the time the employee is selected for
participation in the Plan, but in no event greater than the greater of the
following amounts, for the year in which the Qualifying Termination of
Employment occurs: (i) 150% of a Participant’s Annual Earnings, or (ii) or the
amount which would be deductible by the Southwest Companies under Code Section
280(G), after taking into consideration all payments to such Participant covered
by such section. The severance compensation shall be paid to the Participant by
its Principal Employer in a single, lump sum payment promptly after
Participant’s Qualifying Termination of Service if permitted by Section 2.4(a).
However, if the Participant is a Specified Employee and the severance
compensation is excess compensation as described in Section 2.4(b), a later,
additional lump sum payment shall be made under Section 2.4(b). All payments of
severance benefits shall be reduced by the amount of applicable Federal, State,
and local withholding taxes, and FICA and FUTA taxes.



  (b)   If the Principal Employer of a Participant designated by the Board or
the Committee has not executed this Plan, any obligation to that Participant
under this Plan not paid by Affiliates of Southwest shall be paid by Southwest.



  2.3   No Funding or Payments. All compensation due a Participant under this
Plan is unfunded and unsecured and is payable out of general funds of the
respective Southwest Company or Companies.



  2.4   Timing of Payments.



  (a)   Severance compensation that does not constitute excess compensation as
described in (b) shall be paid promptly after, and in no event later than
30 days after, Participant’s Qualifying Termination of Service.



  (b)   If the Participant is a Specified Employee, then severance compensation
that constitutes excess compensation as described in this subsection shall not
be paid until six months after the Participant’s Qualifying Termination of
Service or, if earlier, the date of death. Excess compensation is the portion of
severance compensation that exceeds two times the lesser of (i) the
Participant’s annualized Earnings for the Participant’s taxable year preceding
the year in which termination occurs (adjusted for any increase during that year
that was expected to continue indefinitely absent termination of service), and
(ii) the maximum amount that may be taken into account under Code
Section 401(a)(17) for the year in which termination occurs.



  (c)   If severance compensation is not paid within thirty (30) days of the
Qualifying Termination of Service, there shall be paid, in addition to such
amount, interest on the amount due at a rate of 5% in excess of the prime rate
as published in the Wall Street Journal-Southwest Edition from time to time (or
at the highest of such rates if a range is published) from the date which is
thirty (30) days following the Qualifying Termination of Service to the date of
payment.

ARTICLE III
MISCELLANEOUS PROVISIONS



  3.1   Plan Administration Authority and Claims Procedures.



  (a)   Section 409A Compliance. The parties hereto intend that this Plan shall
comply in all respects with Section 409A of the Internal Revenue Code as added
by the American Jobs Creation Act of 2004 and related Internal Revenue Service
regulations and other guidance (collectively, “§ 409A”). The Committee’s and the
Board’s authority under subsection (b) shall be exercised in a manner consistent
with § 409A.



  (b)   Committee and Board Authority. The Committee shall have authority to
administer the Plan. In the absence at any time of a duly appointed Committee,
the Plan shall be administered by the Board. Except as limited by the express
provisions of the Plan or by resolutions adopted by the Board, the Committee’s
authority includes the following:



  (1)   authority to delegate Plan administration functions to employees of
Southwest Bancorp, Inc. or Affiliates or other agents;



  (2)   authority to prescribe, amend and rescind rules and regulations relating
to the Plan;



  (3)   authority to determine eligibility for benefits, amount and payment of
benefit claims and resolution of claim disputes as provided in subsection (c).

In administering the Plan, the Committees has full discretionary authority to
make factual determinations, to construe the terms of the Plan, to determine
compliance with § 409A and to otherwise interpret the Plan (including ambiguous
provisions). The Committee’s decisions shall be binding, final and conclusive
upon all parties, except where (i) Plan terms state that a Committee decision is
ministerial, or (ii) where a benefit claimant timely appeals from a Committee
decision under subsection (c), in which case the ultimate decision on appeal
shall be binding, final and conclusive upon all parties, subject only to
judicial review.



  (c)   Benefit Claims. The Committee shall be responsible for determining all
claims for benefits under this Plan. Within ninety (90) days after receiving a
claim, the Committee shall notify a Participant of its decision. If the decision
is adverse to the Participant, the Committee shall advise him or her of the
reasons for the decision, of the Plan provision involved, of any additional
information the Participant must provide to perfect the claim and of the right
to request a review of the decision. Regardless, an individual member of the
Committee shall not participate in a decision on his or her own benefit claim.

A Participant may request a review of an adverse Committee decision by written
request, made within sixty (60) days after receipt of the decision, submitted to
the Board. The Participant or his attorney may review pertinent documents and
submit written issues and comments. Within sixty (60) days after receiving a
request for review, the Board shall notify the Participant in writing of (a) its
decision, (b) the reasons therefor, and (c) the Plan provisions upon which it is
based.

In the event the Participant continues to dispute the Board’s decision on
appeal, the Participant is entitled to a second level of appeal by initiating
mediation or arbitration or both, whichever the Participant elects. The
Participant must begin a second level of appeal by submitting a written request
for mediation under the Commercial Mediation Rules of the American Arbitration
Association, unless the Participant wishes to decline mediation, in which case
the Participant shall request only arbitration. If mediation is elected and does
not resolve the dispute within sixty days of the written request for mediation,
the dispute shall be submitted to arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitration award is subject to judicial review to the same extent
as a final discretionary decision by the Board would be subject to judicial
review were it the final decision. In connection with such mediation and
arbitration, the following rules shall apply: (a) any mediation shall be held in
the city in which the Participant resides at the time of submission to
mediation; (b) any mediation or arbitration shall be conducted by a single
person who shall serve as both mediator and arbitrator; and (c) the costs of any
mediation and arbitration shall be borne by the Principal Employer or, if the
Principal Employer of a Participant designated by the Board or the Committee has
not executed this Plan, any obligation to that Participant under this Plan for
such costs not paid by Affiliates of Southwest shall be paid by Southwest.



  3.2   No Guarantee of Employment. Nothing contained herein shall be construed
as a contract of employment or be deemed to give any Participant the right to be
retained in the employ of any Southwest Company, or to interfere with the rights
of any such employer to discharge any individual at any time, with or without
cause. No severance compensation shall be payable hereunder as a result of any
termination of employment occurring prior to a Change in Control.



  3.3   Amendment and Termination. The Board may at any time, or from time to
time, amend this Plan in any respect or terminate this Plan without restriction
and without consent of any Participant or beneficiary, provided that any such
amendment or termination shall not impair the rights of any Participant
hereunder without the consent of such Participant. Once a Participant has been
selected by the Board, this Plan shall constitute a contract between the
Participant and the Southwest Company or Companies that employed participant at
the later of the date of such selection or the Participant’s first day of
employment thereafter by a Southwest Company.



  3.4   Non-Alienation of Benefits. No benefit payable hereunder may be
assigned, pledged, mortgaged or hypothecated and, except to the extent required
by applicable law, no such benefit shall be subject to legal process or
attachment for the payment of any claims of a creditor of a Participant.



  3.5   Payment to Representatives. If any Participant dies after a Qualifying
Termination of Service and before receipt of payment hereunder, the severance
compensation otherwise due to such Participant shall be payable to Participant’s
estate. If any individual entitled to receive any benefits hereunder is
determined by the Committee or is adjudged to be legally incapable of giving
valid receipt and discharge for such benefits, they shall be paid to the duly
appointed and acting guardian, if any, and if no such guardian is appointed and
acting, to such persons as the Committee may designate. Such payment shall, to
the extent made, be deemed a complete discharge for such payments under this
Plan.



  3.6   Governing Law. The provisions of this Plan shall be construed under the
laws of the State of Oklahoma except as preempted by federal law.



  3.7   Titles and Headings. The titles to articles and headings of sections of
this Plan are for convenience of reference and, in case of any conflict, the
text of the Plan, rather than such titles and headings, shall control.



  3.8   Legality. No Southwest Company shall have any obligation to make any
payments under this plan to the extent such payments would be in violation of
Section 18(k)(j) of the Federal Deposit Insurance Act or any other law or
regulation directly applicable to the Southwest Company.

IN WITNESS WHEREOF, the undersigned have executed this Agreement this 27th day
of December, 2007.

          Attest: [seal]
  SOUTHWEST BANCORP, INC.
By:
  /s/Kerby E. Crowell        /s/ Rick Green
 
       
 
  Secretary   President and Chief Executive Officer
 
      STILLWATER NATIONAL BANK AND Attest: [seal]
  AND TRUST COMPANY
By:
  /s/Kerby E. Crowell        /s/ Rick Green
 
       
 
  Secretary   President and Chief Executive Officer

1

EXHIBIT A

                      Severance Compensation Expressed Participants   as a
Percentage of Annual Earnings      
Kerby E. Crowell
            200 %
Rick J. Green
    300 %        
Steven N. Hadley
            100 %
Rex Horning
    100 %        
Jerry Lanier
    200 %        
Leonard M. McLaughlin
    100 %        
Steve M. Peterson
    100 %        
Kimberly G. Sinclair
    100 %        
Gary Teel
    100 %        
Charles Westerheide
    100 %        
David L. York
    100 %        
Scott B. Jones
    50 %        
Sharon L. Knight
    50 %        

• * *

Pursuant to Resolution of the Board of Directors

         
Date:
  December 27, 2007  
Attest: [seal]
  SOUTHWEST BANCORP, INC.
By:
  /s/Kerby E. Crowell        /s/ Rick Green
 
       
 
  Secretary   President and Chief Executive Officer
 
      STILLWATER NATIONAL BANK AND Attest: [seal]
  AND TRUST COMPANY
By:
  /s/Kerby E. Crowell        /s/ Rick Green
 
       
 
  Secretary   President and Chief Executive Officer

2

ADOPTION BY AFFILIATE OF SOUTHWEST BANCORP, INC. OF
AMENDED AND RESTATED SEVERANCE COMPENSATION PLAN

Pursuant to Resolution of its Board of Directors, the undersigned officers of
     hereby adopt the foregoing Southwest Bancorp, Inc. and Affiliates Amended
and Restated Severance Compensation Plan for the benefit of certain officers,
key management and highly compensated employees.

         
Date:
       , 20       
Attest: [seal]
  _____________________________
By:
  Kerby E. Crowell   By:
 
       
 
  Secretary   President and

3